Motion, insofar as it seeks leave to appeal from that part of the order of the Appellate Division which affirms the order and judgment of Special Term dismissing plaintiff’s complaint, granted.
*988Motion, insofar as it seeks leave to appeal (1) from that part of the order of the Appellate Division which affirms the order of Special Term denying plaintiff’s motion for reargument, and (2) from an order of the Appellate Division denying leave to appeal to the Court of Appeals, dismissed upon the ground that said orders sought to be appealed from do not finally determine the action within the meaning of the Constitution.